EXHIBIT 10.7

ASSIGNMENT OF LEASES AND RENTS

 

 



DATE:

As of August 1, 1995

ASSIGNEE:

FIRST FIDELITY BANK, NATIONAL ASSOCIATION
123 South Broad Street, PMB 006
Philadelphia, Pennsylvania 19109
Attention: Stephen H. Clark, Vice President
Telecopier No.: (215) 985-8793





ASSIGNOR:

BURLINGTON COAT FACTORY WAREHOUSE OF NEW JERSEY, INC.
Type of Entity: Corporation
State of Organization: New Jersey
Mailing Address: 1830 Route 130, Burlington, NJ 08016
Telecopier No.: (609) 387-9011





MORTGAGED
PREMISES:


Street Address: 1830 Route 130
Township of: Burlington
County of: Burlington
State of: New Jersey



 

 

WHEREAS, the New Jersey Economic Development Authority Act, constituting Chapter
80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on
August 7, 1974, as amended and supplemented (the "Act"), declares it to be in
the public interest and to be the policy of the State of New Jersey (the
"State") to foster and promote the economy of the State, increase opportunities
for gainful employment and improve living conditions, assist in the economic
development or redevelopment of political subdivisions within the State, and
otherwise contribute to the prosperity, health and general welfare of the State
and its inhabitants by inducing manufacturing, industrial, commercial,
recreational, retail, service and other employment promoting enterprises to
locate, remain or expand within the State by making available financial
assistance; and

WHEREAS, the New Jersey Economic Development Authority (the "Authority"), a
public body corporate and politic constituting an instrumentality of the State
of New Jersey was created to aid in remedying the aforesaid conditions and to
implement the purposes of the Act, and the Legislature has determined that the
authority and powers conferred upon the Authority under the Act and the
expenditure of moneys pursuant thereto constitute a serving of a valid public
purpose and that the enactment of the provisions set forth in the Act is in the
public interest and for the public benefit and good and has been so declared to
be as a matter of express legislative determination; and

WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit to such employment promoting enterprises in the name of the
Authority on such terms and conditions and in such manner as it may deem proper
for such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and

WHEREAS, Mortgagor (also referred to herein as the "Company") submitted an
application (the "Original Application") to the Authority for financial
assistance in the principal amount of $10,000,000 for financing a portion of the
costs of a project (the "1985 Project") consisting of the acquisition of 46.779
acres of land in the Township of Burlington, Burlington County, New Jersey, the
construction of an approximately 500,000 square foot building situate thereon
for use as a national distribution center for the Company's products (which
building currently contains 75,000 square feet of office space), the equipping
of such building with conveyor systems, rolling racks and automated machinery
and the construction of a parking lot adjacent to such building, and the
Authority, by resolution duly adopted July 3, 1985 in accordance with the Act,
accepted the application of the Company for assistance in financing the 1985
Project; and

WHEREAS, the Authority, by resolution duly adopted September 4, 1985 in
accordance with the Act, authorized the issuance of not to exceed $10,000,000
aggregate principal amount of its Economic Development Bonds (Burlington Coat
Factory Warehouse of New Jersey, Inc. - 1985 Project) for the purpose of making
a loan to the Company to finance the 1985 Project (the "Original Loan"); and

WHEREAS, on September 20, 1985 the Authority issued $10,000,000 of its Economic
Development Bonds dated September 1, 1985 to finance the 1985 Project (the
"Prior Bonds"); and

WHEREAS, those Prior Bonds maturing on or after September 1, 1996 are subject to
redemption prior to maturity, at the option of the Company, on any interest
payment date on or after September 1, 1995; and

WHEREAS, the Company desires to redeem $10,000,000 aggregate principal amount of
the Prior Bonds maturing on or after September 1, 1996 (the "Refunded Bonds") on
September 1, 1995; and

WHEREAS, the Company, by letter dated May 10, 1995, notified the Authority of
its intent to redeem the Refunded Bonds on September 1, 1995 and has requested
the Authority's assistance in the issuance of not to exceed $10,000,000
aggregate principal amount of bonds to refinance the 1985 Project and to redeem
the Refunded Bonds; and

WHEREAS, on July 11, 1995, the Authority, by resolution duly adopted (the
"Resolution"), authorized the issuance of its Economic Development Refunding
Bonds (Burlington Coat Factory Warehouse of New Jersey, Inc. - 1995 Project)
(the "Refunding Bonds" or the "Bonds") for the purpose of providing funds for
the Company to refinance the 1985 Project and to redeem the Refunded Bonds (the
"Project"); and

WHEREAS, the Authority has determined to issue the Bonds concurrently herewith
pursuant to the Act, the Resolution and the Indenture (as hereinafter defined);
and

WHEREAS, the Loan shall be secured by a first mortgage lien (subject only to the
defeasance of the Prior Bonds and the release of all liens created under the
Prior Indenture (as herein defined)) on the Premises (as hereinafter defined),
an Assignment of Leases on the Project Facility (as hereinafter defined), a
first priority security interest in the Machinery and Equipment (as hereinafter
defined), a Guaranty (as hereinafter defined), and such other security granted
by the Company in connection with this transaction; and

WHEREAS, the Authority, contemporaneously with the execution and delivery of
this Agreement, shall enter into a Loan Agreement with the Company, and an
Indenture of Trust dated as of August 1, 1995 (the "Indenture") wherein the
Authority has assigned certain of its rights under the Loan Agreement to the
Trustee for the benefit of the Holders from time to time of the Bonds; and

WHEREAS, to facilitate the issuance and sale of the Bonds and to enhance the
marketability of the Bonds, the Company has requested the Bank to issue an
irrevocable direct pay letter of credit substantially in the form of Annex A
attached hereto (the "Letter of Credit"), in an amount up to an aggregate amount
of $10,357,293.00 (as reduced and reinstated from time to time in accordance
with the provisions of the Reimbursement Agreement (defined herein), the Letter
of Credit and the other Loan Documents), of which (a) the sum of $10,000,000
shall be available to pay the principal amount of the Bonds either at maturity
(whether at the stated maturity date or by acceleration) or upon redemption
thereof, and (b) the remainder shall be available to pay up to 210 days'
interest on the outstanding Bonds computed at the rate of six and one hundred
twenty-five thousandths percent (6.125%) per annum accrued on the outstanding
Bonds, as such interest becomes due; and

WHEREAS, the Company's obligations to the Bank under the Letter of Credit are
evidenced by a Letter of Credit and Reimbursement Agreement dated as of even
date herewith and entered into by and between the Company and the Bank (the
"Reimbursement Agreement"); and

WHEREAS, as a condition, among others, to its issuance of the Letter of Credit,
the Bank has required that the Company enter into this Mortgage and Security
Agreement; and

WHEREAS, all capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed thereto in the Reimbursement Agreement;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth (each of which is
incorporated herein by reference), intending to be legally bound hereby, and in
order to induce the Bank to issue the Letter of Credit, the Company and the Bank
hereby agree as follows:



1. GRANT OF ASSIGNMENT.



To induce Assignee to enter into the transaction described in the foregoing
recitals, and to secure the observance, payment and performance of the
Liabilities (as defined below), Assignor hereby conveys, transfers and assigns
to Assignee, all of the right, title and interest of Assignor now existing or
hereafter arising in and to:



1.1. All leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of the Mortgaged Premises identified
above and more particularly described on Schedule "A" attached hereto (the
"Mortgaged Premises"), including without limitation, the leases listed on
Schedule "B" attached hereto, together with any extensions, renewals,
amendments, modifications or replacements thereof, and any options, rights of
first refusal or guarantees of any tenant's obligations under any lease now or
hereafter in effect (individually, a "Lease" and collectively, the "Leases");





1.2. All rents, income, receipts, revenues, reserves, issues and profits and
similar payments of any kind payable under any Lease or otherwise arising from
the Mortgaged Premises, including, without limitation, minimum rents, additional
rents, percentage rents, parking, maintenance and deficiency rents (together
with the items described in Sections 1.3., 1.4. and 1.5. below, the "Rents");





1.3. All awards and payments of any kind derived from or relating to any Lease
including, without limitation: (i) claims for the recovery of damages to the
Mortgaged Premises, or for the abatement of any nuisance existing thereon; (ii)
claims for damages resulting from acts of insolvency or bankruptcy or otherwise;
(iii) lump sum payments for the cancellation or termination of any Lease, the
waiver of any term thereof, or the exercise of any right of first refusal or
option to purchase; and (iv) the return of any insurance premiums or ad valorem
tax payments made in advance and subsequently refunded;





1.4. The proceeds of any rental insurance carried by Assignor on the Mortgaged
Premises; and





1.5. All security deposits and escrow accounts made by any tenant or subtenant
under any Lease.





2. LOAN DOCUMENTS; INCORPORATION BY REFERENCE.



This Assignment is the Assignment of Leases referred to in the Reimbursement
Agreement. As additional security for the payment and performance to Assignee of
the Liabilities, Assignor has executed and delivered to Assignee a Mortgage and
Security Agreement (the "Mortgage") constituting a first priority lien and
security interest in the Mortgaged Premises (subject only to the defeasance of
the Prior Bonds and the release of all liens created under the Prior Indenture)
and other collateral documents described in or accompanying the Reimbursement
Agreement or Mortgage. This Assignment of Leases, the Reimbursement Agreement,
the Letter of Credit, the Indenture, the Loan Agreement, the Guaranty, the
Financing Statements, the Mortgage, the Placement Agreement, the Escrow Deposit
Agreement, and all other guarantees, documents, certificates and instruments
executed in connection therewith are sometimes hereinafter referred to
collectively as the "Loan Documents" or individually as a "Loan Document". The
terms of the Loan Documents are hereby made a part of this Assignment to the
same extent and with the same effect as if fully set forth herein.



3. LIABILITIES.



This Assignment secures: (i) the repayment of all sums due under the
Reimbursement Agreement and the other Loan Documents (and all extensions,
renewals, replacements, substitutions, amendments and modifications thereof);
(ii) the performance of all terms, conditions and covenants set forth in the
Loan Documents; and (iii) all obligations and indebtedness of every kind and
description of Assignor to Assignee arising under the Loan Documents, whether
primary or secondary, absolute or contingent, direct or indirect, sole, joint or
several, secured or unsecured, due or to become due, contractual or tortious,
arising by operation of law or otherwise, or now or hereafter existing
(including without limitation, principal, interest, fees, late charges and
expenses, including attorneys' fees). All of the foregoing shall collectively be
defined as the "Liabilities".



4. REPRESENTATIONS AND WARRANTIES.



Assignor represents and warrants to Assignee as follows: (i) Assignor has title
to and full right to assign the Leases and the Rents thereunder; (ii) no other
assignment of any interest in any of the Leases or Rents has been made; (iii)
there are no leases or agreements to lease all or any portion of the Mortgaged
Premises now in effect except the Leases, true and complete copies of which have
been furnished to Assignee, and no written or oral modifications have been made
thereto; (iv) there is no existing default by Assignor or by any tenant under
any of the Leases, nor has any event occurred which due to the passage of time,
the giving or failure to give notice, or both, would constitute a default under
any of the Leases and, to the best of Assignor's knowledge, no tenant has any
defenses, set-offs or counterclaims against Assignor; (v) the Leases are in full
force and effect; (vi) Assignor has not done anything which might prevent
Assignee from or limit Assignee in operating under this Assignment; (vii)
Assignor has not accepted Rent under any Lease more than one (1) month in
advance of its accrual, and payment thereof has not otherwise been forgiven,
discounted or compromised; and (viii) Assignor has not received any funds or
deposits from any tenant except as expressly provided for in a Lease.



5. COVENANTS.





5.1. Assignor covenants and agrees that Assignor will perform all of its
obligations, as landlord, under the Leases and will enforce the performance by
tenants of all of their respective obligations under the Leases, and will not do
or permit to be done anything to impair the security thereof. Assignor covenants
and agrees that Assignor will not, without the prior written consent of Assignee
in each instance: (i) accept or collect the Rent under any Lease more than one
(1) month in advance of the due date thereof; (ii) anticipate, discount,
compromise, forgive, encumber or assign the Rents or any part thereof or any
Lease or any interest therein; (iii) modify, amend or otherwise change the terms
of any Lease; (iv) subordinate any Lease to any mortgage or other encumbrance;
(v) consent to any assignment of or subletting under any Lease; (vi) cancel or
terminate any Lease or accept a surrender thereof; (vii) release any guarantor
or surety of any tenant's obligations under any of the Leases; or (viii) enter
into any Lease subsequent to the date hereof. Any of the foregoing acts, if done
without the prior written consent of Assignee, shall be null and void.





5.2. Assignor covenants and agrees to furnish to Assignee, on request: (i) a
complete list, as of the date of such request, of all existing Leases and the
Rents payable thereunder, and providing such further detail as Assignee may
request; (ii) executed or certified copies of all existing Leases and any
modifications or amendments thereto; and (iii) specific, separate assignments of
any future Leases duly executed and acknowledged by Assignee.





5.3. Assignor hereby indemnifies and agrees to protect, defend and hold harmless
Assignee, any entity which "controls" Assignee within the meaning of Section 15
of the Securities Act of 1933, as amended, or is under common control with
Assignee, and any member, officer, director, official, agent, employee or
attorney of Assignee, and their respective heirs, administrators, executors,
successors and assigns (collectively, the "Indemnified Parties"), from and
against any and all losses, damages, expenses or liabilities of any kind or
nature and from any suits, claims or demands, including reasonable attorneys'
fees incurred in investigating or defending such claim, suffered by any of them
and caused by, relating to, arising out of or resulting from any claim by any
tenant or any other party arising under or in connection with any of the Leases
or this Assignment (unless, as to any Indemnified Party, such claim, as
determined by a final judgment of a court of competent jurisdiction, has been
caused solely by the gross negligence or willful misconduct of such Indemnified
Party). In case any action shall be brought against Assignee or any other
Indemnified Party in respect to which indemnity may be sought against Assignor,
Assignee or such other Indemnified Party shall promptly notify Assignor and
Assignor shall assume the defense thereof, including the employment of counsel
selected by Assignor and satisfactory to Assignee, the payment of all costs and
expenses, and the right to negotiate and consent to settlement. The failure of
Assignee to so notify Assignor shall not relieve Assignor of any liability it
may have under the foregoing indemnification provisions or from any liability
which it may otherwise have to Assignee or any of the other Indemnified Parties.
Assignee shall have the right, at its sole option, to employ separate counsel in
any such action and to participate in the defense thereof, all at Assignor's
sole cost and expense. Assignor shall not be liable for any settlement of any
such action effected without its consent, but if settled with Assignor's
consent, or if there be a final judgment for the claimant in any such action,
Assignor agrees to indemnify and save harmless Assignee from and against any
loss or liability by reason of such settlement or judgment.





5.4. Assignee may elect, at its sole option, and without releasing Assignor from
any obligation hereunder or under the Leases, to discharge any obligation under
any Lease which Assignor fails to discharge, including without limitation,
defending, at its own cost and expense, any action brought against Assignor,
Assignee or any other Indemnified Party with respect thereto, and all sums
expended by Assignee in connection therewith, including costs, expenses and
reasonable attorneys' fees, shall be included in the Liabilities secured by this
Assignment and the other Loan Documents, and shall be due and payable on demand,
together with interest thereon at three percent (3%) per annum above the rate of
interest then in effect under the Reimbursement Agreement, such interest to be
calculated from the date of such advance to the date of repayment thereof.
Section 5.3. and this Section 5.4. shall survive the repayment of the
Liabilities and the release or satisfaction of this Assignment.





6. RIGHTS AND OBLIGATIONS OF ASSIGNOR.





6.1. Notwithstanding any legal presumption to the contrary, Assignee shall not
be obligated by reason of its acceptance of this Assignment to perform any
obligation of Assignor under any of the Leases, and Assignee shall not, prior to
entry upon and taking possession of the Mortgaged Premises, be deemed a
mortgagee in possession.





6.2. This Assignment shall not operate to place responsibility upon Assignee
for: (i) the control, care, operation, management or repair of the Mortgaged
Premises; (ii) the performance of any of the terms or conditions of the Leases;
(iii) any waste committed on, or any dangerous or defective condition at the
Mortgaged Premises; or (iv) any negligence in the control, care, operation,
management or repair of the Mortgaged Premises, resulting in loss or injury or
death to any tenant, licensee, employee or other person or loss of or damage to
the property of any of the foregoing. Assignee assumes no liability for any
security deposited with Assignor by any tenant unless and until such deposits
are assigned and delivered to Assignee.





6.3. This Assignment is intended to be and shall constitute an unconditional,
absolute and present assignment from Assignor to Assignee and not an assignment
for additional security only. Notwithstanding that this Assignment is effective
immediately, Assignor shall have the right under a revocable license granted
hereby to collect as they become due, but not prior to accrual, all Rents from
the Mortgaged Premises and to retain, use and enjoy the same; provided, however,
that Assignee shall have the right, without notice to or further demand on
Assignor, (i) to revoke such license at any time, and from time to time, whether
before or after an Event of Default (as hereinafter defined) has occurred
hereunder, (ii) to direct all tenants under the Leases to pay all Rents directly
to Assignee, (iii) to collect and receive all Rents as they become due and
payable and apply such Rents to the payment of the LC Indebtedness and any other
sums due and payable under any of the Loan Documents, and (iv) to disburse the
remainder of the Rents to Assignor to pay the operating expenses of the
Mortgaged Premises.





6.4. So long as Assignee has not revoked the license granted hereby, Assignor
shall receive and hold such Rents, as well as the right and license to receive
such Rents, as a trust fund to be applied, and Assignor hereby covenants and
agrees that such Rents shall be so applied, first to the payment of real estate
taxes and other lienable assessments, then to the cost of insurance, maintenance
and repairs, then to the satisfaction of Assignor's obligations under the
Leases, and then to the payment of interest and principal and other sums
becoming due under the Liabilities, before using any part of the Rents for any
other purpose. Should all or any portion of such Rents be utilized other than as
herein provided, Assignor, and all those who participate in such action, shall,
immediately from and after the revocation of the license granted hereby without
further notice or demand or acceleration of the Liabilities, be liable to
Assignee for conversion.





7. EVENTS OF DEFAULT.



Each of the following shall constitute a default (each, an "Event of Default")
hereunder:



7.1. Any representation or warranty made by Assignor in this Assignment shall
prove to be false, incorrect or misleading in any material respect as of the
date when made;





7.2. A breach by Assignor of any term, covenant, condition, obligation or
agreement under this Assignment;





7.3. A default by Assignor under any of the Leases; or





7.4. An Event of Default under any of the other Loan Documents.





8. REMEDIES UPON AN EVENT OF DEFAULT.



Upon or at any time after the occurrence of an Event of Default, Assignee may
exercise any one or more of the following rights and remedies:



8.1. Without regard to the adequacy of any security, and with or without
appointment of a receiver, and irrespective of Assignor's possession, Assignee
may then or thereafter enter upon and take possession of the Mortgaged Premises;
have, hold, manage, lease and operate the same; revoke the license granted to
Assignor to collect the Rents without notice to or further demand on Assignor
(unless Assignee has previously revoked the license granted hereunder and such
revocation is still in effect), and collect, in its own name or in the name of
Assignor, and receive all Rents accrued but unpaid and in arrears as of the date
of such Event of Default, as well as the Rents which thereafter become due and
payable; and have full power to make from time to time all alterations,
renovations, repairs or replacements to the Mortgaged Premises as Assignee may
deem proper. Upon the revocation of the license granted to Assignor (and
irrespective of whether such revocation occurs before or after an Event of
Default), Assignee may notify the tenants under the Leases to pay all Rents
directly to Assignee. Any Rents collected by Assignor after the revocation of
such license shall be deemed the property of Assignee and shall be paid to
Assignee on demand. Such Rents shall be deposited in the Cash Collateral Account
and applied in accordance with the Reimbursement Agreement and the Indenture.
Assignor hereby irrevocably authorizes and directs the tenants under the Leases,
upon receipt of written notice from Assignee, to pay all Rents due under the
Leases to Assignee without the necessity of any inquiry to Assignor and without
any liability respecting the determination of the actual existence of any Event
of Default claimed by Assignee or any claim by Assignor to the contrary.
Assignor further agrees that it shall facilitate in all reasonable ways
Assignee's collection of the Rents and will, upon Assignee's request, execute
and deliver a written notice to each tenant under the Leases directing such
tenants to pay the Rents to Assignee. Assignor shall have no right or claim
against any parties to any Lease who make payment to Assignee after receipt of
written notice from Assignee requesting same.





8.2. Assignee may apply such Rents to the payment of: (i) the cost of all
alterations, repairs, replacements and expenses incident to taking and retaining
possession of the Mortgaged Premises and the management and operation thereof;
(ii) all taxes, charges, claims, assessments, water rents, sewer rents and any
other liens which may be prior in lien or payment to the Liabilities, and
premiums for insurance, with interest on all such items; and (iii) the
Liabilities, together with all costs and attorneys' fees; all in accordance with
the provisions of the Reimbursement Agreement and the Indenture.





8.3. Assignee may: (i) endorse as Assignor's attorney-in-fact the name of
Assignor or any subsequent owner of the Mortgaged Premises on any checks, drafts
or other instruments received in payment of the Rents, and deposit the same in
bank accounts, which power of attorney, being for security, is coupled with an
interest and shall be irrevocable; (ii) give proper receipts, releases and
acquittances in relation thereto in the name of Assignor; (iii) institute,
prosecute, settle or compromise any summary or legal proceedings in the name of
Assignor for the recovery of the Rents, or for damage to the Mortgaged Premises,
or for the abatement of any nuisance thereon; and (iv) defend any legal
proceedings brought against Assignor arising out of the operation of the
Mortgaged Premises. Any charges, expenses or fees, including reasonable
attorneys' fees and costs, incurred by Assignee in connection with any of the
foregoing shall be included in the Liabilities secured by this Assignment and
the other Loan Documents, and shall be due and payable on demand, together with
interest at three percent (3%) per annum above the rate of interest then in
effect under the Reimbursement Agreement, such interest to be calculated from
the date of such advance to the date of repayment thereof.





8.4. Assignee may, at its election, but shall not be obligated to: (i) perform
any of Assignor's obligations under the Leases (provided, however, that Assignor
shall remain liable for such obligations notwithstanding such election by
Assignee); (ii) exercise any of Assignor's rights, powers or privileges under
the Leases; (iii) modify, cancel or renew existing Leases or make concessions to
the tenants thereto; and (iv) execute new Leases for all or any portion of the
Mortgaged Premises.





9. ESTOPPEL CERTIFICATES.



Assignor shall, from time to time, without charge and within ten (10) days after
requested by Assignee, execute, acknowledge and deliver, and cause each tenant
under the Leases to execute, acknowledge and deliver to Assignee a written
statement, in form and substance satisfactory to Assignee, certifying to certain
matters relating to the Leases, including without limitation: (i) the
commencement and expiration dates of the Leases and the dates when any rents,
charges and other sums commenced to be payable thereunder; (ii) that the Leases
are unmodified and in full force and effect (or, if modified, stating the nature
of such modifications and that the Leases as so modified are in full force and
effect); (iii) the amount of Rents (including a breakdown thereof) payable under
the Leases and the dates to which the Rents and other charges under the Leases
have been paid in advance; and (iv) whether there are any uncured defaults by
Assignor or Assignee or any setoffs or defenses against enforcement of any terms
or conditions under any Lease.



10. ASSIGNEE AS CREDITOR OF TENANTS.



Notwithstanding the license granted by Assignee in Section 6.3. hereof,
Assignee, and not Assignor, shall be deemed to be the creditor of each tenant in
respect of any assignment for the benefit of creditors, bankruptcy,
reorganization, insolvency, dissolution or receivership proceedings affecting
such tenant. Assignee shall have the option to have any money received by
Assignee as such creditor applied to reduce the Liabilities or paid over to
Assignor. Assignee shall have the right to file claims in any such proceedings
and to otherwise pursue creditors' rights therein.





11. TERM.



Upon repayment in full of the Liabilities and the satisfaction or discharge of
the Mortgage, this Assignment shall automatically terminate and become null and
void. Prior to such termination, the affidavit or certificate of any
representative or attorney of Assignee stating that any of the Liabilities
remain unpaid shall be conclusive evidence of the validity, effectiveness and
continuing force of this Assignment, and any person is hereby authorized to rely
thereon.



12. OTHER RIGHTS OF ASSIGNEE.



Assignee may, without prejudice to any of its rights under this Assignment, take
or release other security, release any party primarily or secondarily liable for
any of the Liabilities, and grant extensions, renewals, modifications or
indulgences with respect to any Loan Document to which it is a party or of which
it is a beneficiary.



13. NO WAIVER.





13.1. The collection of Rents under the Leases, the taking of possession of the
Mortgaged Premises, or any other remedial action taken by Assignee shall not
waive any Event of Default or waive, modify or affect any notice of default
under the Loan Documents, or invalidate any act done pursuant to such notice,
and the enforcement of any such right or remedy by Assignee, once exercised,
shall continue for so long as Assignee shall elect, notwithstanding that the
collection and application of such Rents may have cured the original Event of
Default. If Assignee thereafter elects to discontinue the exercise of any such
right or remedy, that or any other right or remedy under this Assignment may be
reasserted at any time and from time to time following any subsequent Event of
Default.





13.2. Assignee shall not be deemed to have modified or waived any of its rights
or remedies hereunder unless such modification or waiver is in writing and
signed by Assignee, and then only to the extent specifically set forth therein.
A waiver in one event shall not be construed as continuing or as a waiver of or
bar to such right or remedy on a subsequent event. In the event any agreement
contained in this Assignment should be breached by Assignor and thereafter
waived by Assignee, such waiver shall be limited to the actual breach so waived
and shall not be deemed to waive any other breach hereunder.





14. CONTINUING ENFORCEMENT OF ASSIGNMENT.



If, after receipt of any payment of all or any part of the Liabilities, Assignee
is compelled or agrees, for settlement purposes, to surrender such payment to
any person or entity for any reason (including, without limitation, a
determination that such payment is void or voidable as a preference or
fraudulent conveyance, an impermissible setoff, or a diversion of trust funds),
then this Assignment and the other Loan Documents shall continue in full force
and effect or be reinstated, as the case may be, and Assignor shall be liable
for, and shall indemnify, defend and hold harmless Assignee with respect to the
full amount so surrendered. The provisions of this Section 14 shall survive the
termination of this Assignment and the other Loan Documents and shall remain
effective notwithstanding the payment of the Liabilities, the defeasance of the
Bonds, the release of any security interest, lien or encumbrance securing the
Liabilities or any other action which Assignee may have taken in reliance upon
its receipt of such payment. Any cancellation, release or other such action by
Assignee shall be deemed to have been conditioned upon any payment of the
Liabilities having become final and irrevocable.



15. MISCELLANEOUS.





15.1. Remedies Cumulative. The rights and remedies of Assignee as provided in
this Assignment or in any other Loan Document shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon Assignee at law or in equity. The
failure, at any one or more times, of Assignee to assert the right to declare
the Liabilities due, grant any extension of time for payment of the Liabilities,
take other or additional security for the payment thereof, release any security,
change any of the terms of the Loan Documents, or waive or fail to exercise any
right or remedy under any Loan Document shall not in any way affect this
Assignment or the rights of Assignee.





15.2. Integration. This Assignment and the other Loan Documents constitute the
sole agreement of the parties with respect to the transaction contemplated
hereby and supersede all oral negotiations and prior writings with respect
thereto.





15.3. Attorneys' Fees and Expenses. If Assignee retains the services of counsel
by reason of a claim of a default or an Event of Default hereunder or under any
of the other Loan Documents, or on account of any matter involving the
assignment intended to be granted hereby, or for examination of matters subject
to Assignee's approval under the Loan Documents, all costs of suit and all
reasonable attorneys' fees (and/or allocated fees of Assignee's in-house legal
counsel) and such other reasonable expenses so incurred by Assignee shall
forthwith become due and payable, on demand, and shall be secured hereby.





15.4. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Assignment shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.





15.5. Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Assignment shall bind, and the benefits thereof
shall inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns and are intended and shall be held to be
real covenants running with the land; provided, however, that this Assignment
cannot be assigned by Assignor without the prior written consent of Assignee,
and any such assignment or attempted assignment by Assignor shall be void and of
no effect with respect to Assignee.





15.6. Modifications. This Assignment may not be supplemented, extended, modified
or terminated except by an agreement in writing and signed by Assignor and
Assignee.





15.7. Affiliate. As used herein, "Affiliate" shall mean First Fidelity
Bancorporation and any of its direct and indirect affiliates and subsidiaries.





15.8. Jurisdiction. Assignor irrevocably appoints each and every owner, partner
and/or officer of Assignor as its attorneys upon whom may be served, by regular
or certified mail at the address set forth above, any notice, process or
pleading in any action or proceeding against it arising out of or in connection
with this Assignment or any of the other Loan Documents; and Assignor hereby
consents that any action or proceeding against it be commenced and maintained in
any court within the State of New Jersey or in the United States District Court
for any District of New Jersey by service of process on any such owner, partner
and/or officer; and Assignor agrees that the courts of the State of New Jersey
and the United States District Court for any District of New Jersey shall have
jurisdiction with respect to the subject matter hereof and the person of
Assignor and all collateral securing the obligations of Assignor. Assignor
agrees not to assert any defense to any action or proceeding initiated by
Assignee based upon improper venue or inconvenient forum. Assignor agrees that
any action brought by Assignor shall be commenced and maintained only in a court
in the federal judicial district or county in which Assignee has its principal
place of business in New Jersey.





15.9. Notices. All notices and communications under this Assignment shall be in
writing and shall be given by either (a) hand delivery, (b) first class mail
(postage prepaid) to the addresses listed in this Assignment, (c) reliable
overnight commercial courier (charges prepaid) or (d) telecopied to the
addresses or phone numbers listed in this Assignment. Notice shall be deemed to
have been given and received: (i) if by hand delivery, upon delivery; (ii) if by
mail, three (3) calendar days after the date first deposited in the United
States mail; (iii) if by overnight courier, on the date scheduled for delivery;
and (iv) if by telecopier, upon receipt of evidence of the successful
transmission thereof. A party may change its address by giving written notice to
the other party as specified herein.





15.10. Governing Law. This Assignment shall be governed by and construed in
accordance with the substantive laws of the State of New Jersey without
reference to conflict of laws principles.





15.11. Waiver of Jury Trial. ASSIGNOR AND ASSIGNEE AGREE THAT ANY SUIT, ACTION
OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY ASSIGNEE OR ASSIGNOR,
ON OR WITH RESPECT TO THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS
OF THE PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT
AND NOT BY A JURY. ASSIGNEE AND ASSIGNOR EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, ASSIGNOR WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
ASSIGNOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS ASSIGNMENT AND THAT ASSIGNEE WOULD NOT EXTEND CREDIT TO ASSIGNOR
OR



ASSIGNOR (AS APPLICABLE) IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A
PART OF THIS ASSIGNMENT.

 

IN WITNESS WHEREOF, Assignor, intending to be legally bound, has duly executed
and delivered this Assignment of Leases and Rents as of the day and year first
above written.



ATTEST





                                       
Name: Robert L. LaPenta, Jr.
Title: Assistant Secretary

BURLINGTON COAT FACTORY
WAREHOUSE OF NEW JERSEY, INC.




BY:                                  
Name: Mark Nesci
Title: Vice President



 

[SEAL]

SCHEDULE "A"

DESCRIPTION OF MORTGAGED PREMISES

 

Street Address:

1830 Route 130, Burlington, NJ 08016

   

Parcel Number:

Lots 7, 6.01 and a small part of Lot 6 (as indicated by the broken line on the
tax map of Burlington Township annexed hereto as Annex A-1) of Block 147 on the
tax map of Burlington Township

   

Legal Description:

See Annex A-2.

SCHEDULE "B"

 

LIST OF LEASES

All Leases between Assignor, as landlord, and any other person or entity, as
tenant, now existing or hereafter entered into including, without limitation,
the Leases listed below. The omission of any or all presently existing Leases
from this Schedule B shall not be deemed an omission of such Leases from the
effect of this Assignment, it being the intent of the parties that all such
Leases now existing or hereafter entered into shall be subject to this
Assignment, whether or not specifically enumerated below.

As of August 24, 1995, there are no leases.

 

ACKNOWLEDGMENT

 

STATE OF NEW JERSEY :

COUNTY OF BURLINGTON :

 

On this, the ___ day of August, 1995 before me, the undersigned officer,
personally appeared Mark A. Nesci, who acknowledged himself to be a Vice
President of Burlington Coat Factory Warehouse of New Jersey, Inc., a New Jersey
corporation, and that he, as such officer being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing the name
of the corporation by himself as such officer, and desired that the same might
be recorded as such.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

_____________________________________

Notary Public

My Commission Expires:

 

 

 

 